IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

COTTONWOOD

ENVIRONMENTAL LAW CENTER,
No. CV 18-12-BU-SEH
Plaintiff,

ORDER
vs.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
STEVE BULLOCK, in his official
capacity as Governor of the State of
Montana; CAM SHOLLY, in his
official capacity as Park
Superintendent, Yellowstone National
Park; LEANNE MARTEN, in her
official capacity as Regional Forester,
US. Forest Service; NATIONAL
PARK SERVICE; U.S. FOREST
SERVICE; USDA-ANIMAL &
PLANT HEALTH INSPECTION
SERVICE,

 

Defendants.

 

On March 24, 2020, Neighbors Against Bison Slaughter and Bonnie Lynn,
neither.of whom is a party to this action, filed a Motion for Leave to Appear at the
March 31, 2020, Hearing on Plaintiff's Motion to Consolidate,' seeking to respond

to inquiries or questions which might be posed by the Court at the hearing on

 

'Doc. 106.
Plaintiff's Motion to Consolidate.* Neither requested to appear as a friend of the
court or to be joined as a party under the Federal Rules of Civil Procedure.’

The Federal Defendants oppose the motion.‘ Plaintiff and Defendant Steve
Bullock do not oppose the motion.°

In order to afford the Court adequate opportunity to fully consider issues
presented by the pending motions,°

ORDERED:

The hearing on Plaintiff’s Motion to Consolidate’ set for 10:00 a.m. (MST)
on March 31, 2020, is VACATED to be reset by further order of Court.

$n
DATED this 27. day of March, 2020.

/Koelet mn

AM E. HADDON
United States District Judge

 

2 Doc. 89.
3 See FED. R. CIV. P. 8, 9, 12-15, 17-20, and 22.
* See Doc. 106 at 2.

* See Doc. 106 at 2. Counsel for some of the parties have stated in filings an intention to
file response and reply briefs by March 29, 2020.

® See Docs. 89 and 106.
7 Doc. 89.
